Order entered June 26, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00898-CR

                       MICHAEL EDWARD HARSSEMA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80837-2018

                                            ORDER
       Before the Court are the State’s June 24, 2019 second motion for extension of time to file

its tendered brief and motion to exceed the word count by 183 words. We GRANT the motions

and ORDER the State’s brief filed as of the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE